McCORMICK, Presiding Judge,
concurring.
Few cases in recent memory present such a chequered history as the one decided today. Following affirmance of his conviction, appellant filed a motion for rehearing and for the first time presented his contention that the record, upon which we based our original opinion, was flawed with numerous inaccuracies. Following an abatement and remand, the trial court “corrected” the record and supplemented it with additional explanations. See County v. State, 812 S.W.2d at 316-317, (opinion on rehearing per Miller, J.). How such inaccuracies in the record which directly related to the main issue presented could have been so glaring and go unnoticed for so long is, indeed, appalling.
Today we reverse appellant’s conviction two years after it should have been done. I write this concurrence to iterate the true intent of Rule 55 of the Rule of Appellate Procedure: disputes in the record should be resolved before briefs are filed and the cause is submitted to the appellate court. The failure timely to follow rules specifically designed to address the problems *318presented here has caused an unjustifiable waste of judicial resources.